KINETICS MUTUAL FUNDS, INC. AND KINETICS PORTFOLIOS TRUST FIRST AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS FIRST AMENDMENT dated as of the16 day ofJune 2006, to the Fund Accounting Servicing Agreement, dated as of December 15, 2005, is entered into by and among Kinetics Mutual Funds, Inc., a Maryland corporation, Kinetics Portfolios Trust, a Delaware statutory trust and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company. RECITALS WHEREAS, the parties have entered into a Fund Accounting Servicing Agreement dated as of December 15, 2005 (the “Agreement”); and WHEREAS, the parties desire to amend the Agreement; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the parties agree as follows: Exhibit B, the fee schedule of the Agreement, is hereby superseded and replaced with Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. KINETICS MUTUAL FUNDS, INC. U.S. BANCORP FUND SERVICES, LLC By: /s/ Peter B. Doyle By: /s/ Michael R. McVoy Name: Peter B. Doyle Name: Michael R. McVoy Title: President Title: Senior Vice President KINETICS PORTFOLIOS TRUST By: /s/ Peter B. Doyle Name: Peter B. Doyle Title: President
